     C.O. LAW, APC
 1
     Clark Ovruchesky, Esq. (SBN: 301844)
 2   co@colawcalifornia.com
     2404 Broadway, Suite 150
 3
     San Diego, CA 92102
 4   Telephone: (619) 356-8960
     Facsimile: (619) 330-7610
 5
 6   Attorneys for Plaintiff,
     Diane Kimball
 7
 8                       UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA

10
     DIANE KIMBALL,                         Case No.: 19-CV-00554-MCE-CKD
11
                                            STIPULATION AND ORDER OF
12                 Plaintiff,
                                            DISMISSAL AS TO DEFENDANT TD
13                         v.               RETAIL CARD SERVICES
14   TD RETAIL CARD SERVICES,
15
     FURNISH 123, EXPERIAN
     INFORMATION SOLUTIONS,
16   INC., and EQUIFAX
17
     INFORMATION SERVICES
     LLC,
18
                    Defendants.
19
20
     ///
21
     ///
22

23   ///
24
     ///
25
     ///
26
27   ///
28


     STIPULATION AND ORDER OF DISMISSAL                          PAGE 1 OF 3
           Plaintiff Diane Kimball (hereinafter “Plaintiff”) and Defendant TD Bank,
 1
 2   N.A. (incorrectly named as “TD RETAIL CARD SERVICES” (“TDRCS”) (jointly
 3
     hereinafter referred to as “the Parties”), hereby stipulate to dismiss Defendant
 4
     TDRCS from the above-entitled action, with prejudice, with each party to bear its
 5
 6   own costs and attorneys’ fees.
 7
 8

 9
     Dated: October 8, 2019                 Respectfully submitted,

10                                         C.O. LAW, APC
11
                                           By: /s/ Clark Ovruchesky
12                                             Clark Ovruchesky
13
                                               ATTORNEYS FOR PLAINTIFF

14
15                                          DUANE MORRIS

16                                          By: /s Terrance J. Evans
17                                              TERRANCE J. EVANS, ESQ.
                                                ATTORNEY FOR TDRCS
18
19
                              SIGNATURE CERTIFICATION
20
21   Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
     and Procedures Manual, I hereby certify that the content of this document is
22   acceptable to all defense counsels listed above, and that I have obtained their
23   authorizations to affix their electronic signatures to this document.

24   Dated: October 8, 2019                    C.O. LAW, APC
25
                                               By:    /s/ Clark Ovruchesky
26                                                    Clark Ovruchesky
27                                                    ATTORNEYS FOR PLAINTIFF

28


     STIPULATION AND ORDER OF DISMISSAL                                PAGE 2 OF 3
 1                                        ORDER
 2         PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that all
 3   claims of Plaintiff Diane Kimball (“Plaintiff”) against Defendant TD Bank, N.A.
 4   (incorrectly named as “TD RETAIL CARD SERVICES” (“TDRCS”)) are
 5   dismissed, with prejudice. Plaintiff and TDCRS shall each bear their own costs
 6   and attorneys’ fees, and this case shall proceed on Plaintiff’s remaining claims.
 7         IT IS SO ORDERED.
 8   Dated: October 9, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26
27

28


     STIPULATION AND ORDER OF DISMISSAL                                    PAGE 3 OF 3
